Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the Amendment filed on 11/27/2020. 
3.	The pending claims 1-20 are examined herein below.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Katz et al (US 7,103,906 B1).
Katz et al (‘Katz”) is directed to user controlled multi-device media-on-demand system.
Note: the highlighted portions below are derived from the teaching of Katz. 
As per claim 1, Katz discloses a method (see method steps of Figs. 2 and 5), comprising: 
streaming, by a server, a media file in a first media format to a first device ( a media-on-demand server delivering the media to said first client device via said first communications link, column 2, lines 41-44);
a bookmark of the position in the presentation where the viewing stopped can be recorded in a bookmark stored in the memory of IMA 600 (of the server) , column 10, lines 54-60).
associating, by the server, an electronic marker to a position within the media file at which the streaming is paused (recording a bookmark specifying a position in the media where the interruption occurred; column  2, line 45);
converting, by the server, the media file including the electronic marker from the first media format to a second media format that is different from the first media format (In the intermediate server, the media can be converted to a format compatible with the identified device properties of the first client device, column 2, lines 66-column 3, lines 11);
receiving, by the server, a request from a second device to resume the streaming of the media file in the second media format ( As shown in FIG. 5, presumably in response to a user request to receive specified delivered media, a MODS 100 can be selected to deliver the specified delivered media, see column 9, lines 17-31, also see  Fig. 2; resuming delivery of the media to a second client device, the resumed delivery beginning at a position in the media specified by the recorded bookmark; and delivering the media to the second client device in a format compatible with the identified device properties for the second client device, see Abstract and column 10, lines 54-64); and 
resuming, by the server, the streaming of the media file in the second media format to the second device from the position associated with the electronic marker (resuming delivery of the media to a second client device in a second format compatible with said second client device, said resumed delivery beginning at a position in the media specified by said recorded bookmark, wherein said second client device also is associated with said first user (see Abstract, and claims 5 and 10) .
 Katz further discloses receiving the request from the first device to pause the streaming of the media file (a bookmark of the position in the presentation where the viewing stopped can be recorded in a bookmark stored in the memory of IMA 600,  see Abstract and column 10, lines 54-64).
As per claim 3, Katz further discloses associating the electronic marker with a timestamp (specifically, in step 535 the ISP 300 can request the MODS 100 to begin transmission of the delivered media at the time code indicated by the specified bookmark,  column 9, lines 48- 58).
As per claim 4, Katz further discloses associating the position with a timestamp (After determining the particular position within the delivered media corresponding to the time code in the bookmark, the MODS 100 can resume (or begin) transmission of the delivered media as shown in step 540. column 9, lines 48- 58, column 11, lines 37-48, column 12, lines 1-16).
As per claim 5, Katz further discloses associating a timestamp to the request to pause the streaming of the media file (a bookmark of the position in the presentation where the viewing stopped can be recorded in a bookmark stored in the memory of IMA 600, column 10, lines 54-64;  In addition to using relative time or location based methods for the bookmark, other schemes employing translation of the physical location or time or any combination thereof, may be utilized. Also see column 11, lines 37-48, column 12, lines 1-16).
 
As per claims 6 and 7, Katz further discloses associating a timestamp to the first device and second device (Specifically, when a request is made to access information in a time code field of the bookmark record stored in the ISP 300, the copy of the bookmark stored in the MODS 100 can be checked to ensure that the time code entries are the same. In the case where the time code entries are not the same, the Java applet can request that the user select the correct bookmark. Column 8, lines 27-44, Column 8, lines 63- column 9, lines 10). 
 
As per system claims 8-14, these system claims include limitations correspond to system claims 8-14, respectively, thus the system claims are also rejected for the same rational/citations given to the method claims.

As per computer readable storage medium claims 15-20, these medium claims include limitations correspond to method claims 8-14, respectively, thus the medium claims are also rejected for the same rational/citations given to the method claims.


CONCLUSION

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tecot et al US 8,429,696 is directed to Multimedia presentation resumption within an environment of multiple presentation systems. This patent is closely related to the current claimed invention.

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.